              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 BRIAN KREUZIGER,

                     Plaintiff,
                                                  Case No. 19-CV-1747-JPS-JPS
 v.

 MILWAUKEE COUNTY and
 MILWAUKEE METROPOLITAN                                          ORDER
 SEWERAGE DISTRICT,

                      Defendants.


1.    BACKGROUND

      On November 27, 2019, Plaintiff Brian Kreuziger (“Plaintiff”)

brought this action against Defendants Milwaukee County and Milwaukee

Metropolitan Sewerage District (“Defendants”). (Docket #1). Plaintiff filed

a complaint on both his behalf and on behalf of a purported class of

similarly situated individuals pursuant to Federal Rule of Civil Procedure

(“FRCP”) 23. (See generally id.) Plaintiff alleges that Defendants violated

both his property rights and the property rights of the purported class

members under both federal and Wisconsin law. (Id. at 8–12; Docket #15 at

1).

      Now before the Court is Plaintiff’s motion for class certification,

(Docket #23), and Defendants’ motion to both (1) bar Plaintiff’s expert’s

Rule 26 disclosures and (2) prohibit Plaintiff’s expert from offering

testimony or opinions pursuant to Federal Rule of Evidence (“FRE”) 702,

(Docket #30). For the reasons discussed herein, the Court will deny without

prejudice Plaintiff’s motion for class certification, (Docket #23), and will




 Case 2:19-cv-01747-JPS Filed 03/22/21 Page 1 of 12 Document 38
deny Defendants’ motion to bar Plaintiff’s expert’s disclosures pursuant to

FRCP 26, (Docket #30). The Court will address Defendants’ request that the

Court preclude Plaintiff’s expert from testifying at a later date, should

Defendants file a motion to disqualify Plaintiff’s expert or a motion in

limine.

2.     RELEVANT FACTS

       2.1    Plaintiff and Class Claims

       Plaintiff and the members of the purported class own properties

located upon the Milwaukee River in Milwaukee County, Wisconsin.

(Docket #1 at 1). Plaintiff claims that his property and the properties of the

purported class members are located “within a direct proximity” of the

since-removed Estabrook Dam. (Id.) The Estabrook Dam was built between

1937 and 1938. (Id. at 4). In 2009, the Wisconsin Department of Natural

Resources issued an      order directing that the Estabrook Dam’s ten

retractable gates remain open. (Docket #24 at 3). In 2017, Defendant

Milwaukee Metropolitan Sewerage District (“MMSD”) purchased the land

where the Estabrook Dam was located. (Id.) Ultimately, MMSD completed

its demolition of the dam in 2018. (Docket #27 at 2.)

       Plaintiff alleges that he and the fellow purported class members

relied upon the water level created and maintained by the Estabrook Dam.

(Docket #24 at 3). Plaintiff claims that MMSD’s removal of the dam has

caused, among other things, devaluation of property, property damage, an

increased risk of flooding, and the loss of other quantifiable uses. (Docket

#1 at 1).

       2.2    The Parties’ Discovery Plan as to Expert Witnesses

       On February 4, 2020, the parties submitted a joint report and

discovery plan pursuant to FRCP 26(f). (Docket #15). Therein, the parties


                           Page 2 of 12
 Case 2:19-cv-01747-JPS Filed 03/22/21 Page 2 of 12 Document 38
agreed that Plaintiff would “disclose expert witnesses, if any, with reports

by May 13, 2020” and that Defendants would “disclose expert witnesses, if

any, with reports, by July 24, 2020.” (Id. at 2). On May 13, 2020, the parties

amended the aforementioned deadlines via a joint stipulation. (Docket #26).

Pursuant to that stipulation, Plaintiff had until June 15, 2020 to disclose his

expert witness, if any, with reports. (Id. at 1).

       On June 15, 2020, Plaintiff’s counsel sent Defendants’ counsel an e-

mail containing an “expert witness disclosure and content of the [expert’s]

report.” (Docket #32-5 at 1). Plaintiff also attached the curriculum vitae of

the expert, Dr. Russell Kashian (“Kashian”), as well as an article that

Kashian co-authored. (Docket #32-6, #32-7). In Plaintiff’s counsel’s e-mail,

he stated that Kashian was finalizing the remaining components of the

report and that Plaintiff’s counsel would have “an idea on the timeline in

the next 24 hours.” (Docket #32-5 at 1).

       On June 16, 2020, Defendants’ counsel called Plaintiff’s counsel to

discuss the e-mail. (Docket #32 at 2). Someone at Plaintiff’s counsel’s office

answered the phone and informed Defendants’ counsel that Plaintiff’s

counsel was unavailable but that he would return the call. (Id.) On July 28,

2020, because Plaintiff’s counsel neither returned Defendants’ counsel’s call

nor provided him with the remaining components of Kashian’s report,

Defendants’ counsel filed a motion to bar Plaintiff’s expert. (Docket #30).

On September 4, 2020, Plaintiff’s counsel finally responded to Defendants’

motion and served Defendants’ counsel with the remaining components of

Kashian’s expert report. (Docket #35 at 3).




                           Page 3 of 12
 Case 2:19-cv-01747-JPS Filed 03/22/21 Page 3 of 12 Document 38
3.      DEFENDANTS’ MOTION REGARDING PLAINTIFF’S EXPERT

        Defendants ask that the Court find that Plaintiff’s counsel violated

FRCP 261 and, thus, sanction Plaintiff pursuant to FRCP 37(c) by precluding

Plaintiff from using Kashian to provide evidence. (Docket #31). Defendants

also state that Kashian’s testimony is inadmissible pursuant to FRE 702

because Kashian failed to provide any facts or data relevant to this case in

his initial June 15, 2020 report. (Id. at 6–8). In light of Defendants’ receipt of

Kashian’s supplemental report, dated September 4, 2020, Defendants

request that the Court permit them to address the admissibility of Kashian’s

testimony or his expert opinion(s) in this case, should the Court permit

Plaintiff’s untimely Rule 26 disclosures. (See Docket #36 at 12–13).

        Plaintiff’s counsel responded that his disclosures were timely.

(Docket #35).2 He argued that because the Court did not adopt the parties’

        1FRCP 26(a)(2) requires a party to disclose the following for each expert
witness who will be used to present evidence at trial: (1) a complete statement of
the opinions the witness will express and his or her basis for the same; (2) the facts
or data the witness relied upon in forming his or her opinions; (3) any exhibits that
the witness will use to summarize or support his or her opinions; (4) the witness’s
qualifications, including a list of all publications he or she has written in the last
ten years; (5) a list of all other cases that the witness testified as a witness in within
the last four years; and (6) a statement addressing the witness’s compensation for
his or her testimony and study in the relevant case.
        Plaintiff’s counsel also argues that Defendants’ counsel failed to “meet and
        2

confer” in accordance with the Court’s Trial Scheduling Order (“TSO”). Surely,
the TSO memorializes the Court’s expectation that the parties engage in an “actual
discussion with suggestions for genuine compromise,” prior to filing pre-trial
motions. (Docket #17 at 5). However, this language does not excuse Plaintiff’s
counsel’s failure to return opposing counsel’s phone call. Defendants’ counsel
waited over one month before submitting the motion to bar Plaintiff’s expert.
Notably, Plaintiff’s counsel never got around to returning Defendants’ counsel’s
phone call during that time. Further, at the outset of this saga, Plaintiff’s counsel
indicated that he would have a “timeline” concerning the outstanding components
in approximately 24 hours. Nevertheless, he never reached out to Defendants’
counsel regarding the aforementioned “timeline,” leaving opposing counsel


                           Page 4 of 12
 Case 2:19-cv-01747-JPS Filed 03/22/21 Page 4 of 12 Document 38
joint Rule 26(f) plan, nor the parties’ stipulation to amend their Rule 26(f)

plan, and because the TSO fails to include an expert disclosure deadline,

FRCP 26(a)(2)(D)(i) set the applicable deadline for the parties to disclose

their respective expert witnesses. Pursuant to FRCP 26(a)(2)(D)(i) “[a]bsent

a stipulation or court order, the disclosures must be made at least 90 days

before the date set for trial or for the case to be ready for trial[.]” (emphasis

added). Plaintiff averred that his incomplete disclosure on June 15, 2020 and

his submission of the remaining components on September 4, 2020, were,

in fact, timely, as trial was previously set for December 7, 2020 (i.e., more

than 90 days after Plaintiff’s counsel submitted Kashian’s materials to

opposing counsel).

       Plaintiff’s counsel’s argument is unavailing, as it overlooks the

significance FRCP 26(a)(2)(D)(i) places on stipulations and court orders.

The parties set the deadline by which they were to disclose their expert

witnesses. In this case, Plaintiff had to disclose his expert witness by June

15, and he failed to comply with that deadline.

       Undercutting his own argument that his submissions were timely,

Plaintiff’s counsel then claimed that he was “substantially justified” in

failing to submit a complete disclosure and such failure to do so was

“harmless.” See Fed. R. Civ. P. 37(c)(1) (“If a party fails to provide

information or identify a witness as required by Rule 26(a) . . . the party is

not allowed to use that information or witness . . . at trial . . . unless the

failure was substantially justified or is harmless.”); Salgado v. General

Motors, Corp., 150 F.3d 735, 742 (7th Cir. 1998) (“[t]he sanction of exclusion



without any sense of direction regarding this matter. Plaintiff’s counsel cannot pin
his failures to correspond or confer on Defendants’ counsel.


                           Page 5 of 12
 Case 2:19-cv-01747-JPS Filed 03/22/21 Page 5 of 12 Document 38
[for violation of Rule 26] is automatic and mandatory unless the sanctioned

party can show that its violation of Rule 26(a) was either justified or

harmless.”). Plaintiff’s counsel argued that he was substantially justified by

not providing a complete report as outlined by Rule 26 due to the COVID-

19 pandemic and Governor Evers’s Safer at Home orders. (Docket #35 at 4).

       Notably, Plaintiff’s counsel did not provide such an explanation

until he responded to Defendants’ counsel’s motion on September 4, 2020.

(Id.) In fact, on June 15, 2020, when Plaintiff’s counsel submitted initial

information about Kashian to Defendants, he failed to inform Defendants’

counsel that Kashian would need additional time to conduct research. Even

if the COVID-19 pandemic was an obstacle to Kashian’s research,3 there is

nothing on the record (other than one statement in Plaintiff’s response brief)

to support that proposition. As Defendants’ counsel pointed out, Plaintiff’s

counsel did not submit a declaration from Kashian explaining the alleged

justification for the delay. The Court finds that Plaintiff’s counsel’s failure

to disclose in accordance with Rule 26(a) is not substantially justified. The

Court also takes umbrage with Plaintiff’s counsel’s latent argument that the

pandemic precluded his timely submission, or from conferring with

opposing counsel regarding Kashian. The COVID-19 pandemic has had

devastating consequences throughout this Country and the world; a lawyer

should not attempt to use the pandemic as an excuse when he or she fails



       3 Defendants’ counsel points out that on May 13, 2020, the parties managed
to extend Plaintiff’s deadline to disclose experts during the pandemic. The parties
entered into this stipulation almost two months after Governor Evers issued the
first Safer at Home Order, which became effective as of March 25, 2020. See Gov.
Evers Emergency Order No. 12, Safer at Home Order, Wis. Dep’t Pub. Health (Mar. 24,
2020),      available    at     https://evers.wi.gov/Documents/COVID19/EMO12-
SaferAtHome.pdf (last visited Mar. 14, 2021).


                           Page 6 of 12
 Case 2:19-cv-01747-JPS Filed 03/22/21 Page 6 of 12 Document 38
to adequately fulfill his or her professional obligations, in particular, as an

officer of the Court.

       Regardless, the Court does find that Plaintiff’s counsel’s failure to

disclose Kashian’s report in its entirety to be harmless. On September 16,

2020, the Court suspended all dates and deadlines in this case and has not

yet rescheduled the same. Thus, at this juncture, the Court determines that

Plaintiff’s failure to timely disclose Kashian and his report was ultimately

harmless and not prejudicial to Defendants. To the extent Defendants seek

to prohibit Kashian from offering testimony and/or his expert opinion(s) in

this case pursuant to FRE 702 based on Kashian’s completed report, the

Court will address such concerns via either a motion to disqualify Kashian

as an expert witness or a motion in limine ahead of trial.

4.     PLAINTIFF’S MOTION TO CERTIFY RULE 23 CLASS

       Next, the Court addresses Plaintiff’s motion to certify a class

pursuant to FRCP 23. (Docket #23). Plaintiff asks the Court to certify the

following class:

       All forty-seven riparian owners with property located
       adjacent to the Milwaukee River within a direct proximity of
       the Estabrook Dam, who have relied upon the water level,
       created and maintained by the Estabrook Dam, to not impair
       the value of their riparian property, have suffered loss of
       water use, have an increased risk of flooding, incurred costs
       for removing docks, boat houses, and seawalls and suffered
       loss of other quantifiable uses.

(Docket #24 at 7). For his case to be eligible for class treatment, Plaintiff must

first show the following: (1) the class is so numerous that joinder of all

members is impracticable; (2) there are questions of law or fact common to

the class; (3) the claims or defenses of the representative parties are typical

of the claims or defenses of the class; and (4) the representative parties will


                           Page 7 of 12
 Case 2:19-cv-01747-JPS Filed 03/22/21 Page 7 of 12 Document 38
fairly and adequately protect the interests of the class. Fed. R. Civ. P.

23(a)(1)–(4). Further, the Seventh Circuit has “long recognized an implicit

requirement under Rule 23” that a class be ascertainable. Mullins v. Direct

Digital, LLC, 795 F.3d 654, 657 (7th Cir. 2015). See also Jamie S. v. Milwaukee

Pub. Schs., 668 F.3d 481, 493 (7th Cir. 2012) (citing Oshana v. Coca-Cola Co.,

472 F.3d 506, 513 (7th Cir. 2006)) (“In addition, a class must be sufficiently

definite that its members are ascertainable.”).

       Plaintiff bears the burden to establish, by a preponderance of the

evidence, that each of these requirements is met. Messner v. Northshore Univ.

HealthSystem, 669 F.3d 802, 811 (7th Cir. 2012). Class certification

proceedings should not be “a dress rehearsal for the trial on the merits.” Id.

However, when determining whether a plaintiff can meet his burden, “the

court does not presume that all well-pleaded allegations are true for

purposes of deciding the certification question.” Armes v. Sogro, Inc., No. 08-

C-0244, 2011 WL 1197537, at *2 (E.D. Wis. Mar. 29, 2011) (citation omitted).

“Rather, it should look beneath the surface of a complaint to conduct the

inquiries identified in Rule 23 and exercise the discretion it confers.” Id.

(citations, internal quotations, and alterations omitted). Thus, “certification

is proper only if the trial court is satisfied, after a rigorous analysis, that the

prerequisites of Rule 23(a) have been satisfied.” Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 350–51 (2011) (citation and internal quotations omitted).

Because the Court finds that Plaintiff’s proposed class, as currently defined,

is not ascertainable and that Plaintiff has not met his burden as to the




                           Page 8 of 12
 Case 2:19-cv-01747-JPS Filed 03/22/21 Page 8 of 12 Document 38
numerosity of the proposed class, the Court will deny Plaintiff’s motion for

certification without prejudice.4

       4.1     Ascertainability of Plaintiff’s Proposed Class

       For a class to be “ascertainable,” it must be “defined clearly and

based on objective criteria.” Mullins 795 F.3d at 659. Thus, a plaintiff should

ensure that his or her proposed class definition is not vague, so that a court

can “identify who will receive notice, who will share in recovery, and who

will be bound by a judgment.” Id. at 659–60. A plaintiff can overcome

vagueness by delineating “a particular group, harmed during a particular

time frame, in a particular location, in a particular way.” Id. at 660.

       Here, Plaintiff does not reference a particular time frame in his

proposed class definition. This is problematic for two reasons. First, in his

brief he references a “relevant class period.” (Docket #24 at 8). This suggests

that Plaintiff meant to include an applicable time frame but forgot to do so.

Certainly, this does not clarify, but rather muddles, Plaintiff’s intended

class definition.

       Second, Plaintiff’s definition is overbroad because it potentially

“contains members who could not have been harmed” by Defendants’

actions.5 Messner, 669 F.3d at 824. See also Kohen v. Pac. Inv. Mgmt. Co., 571


       4 The Court notes that Plaintiff failed to reply to Defendants’ brief in
opposition to Plaintiff’s motion for class certification, (Docket #27). In their
response brief, Defendants argued that Plaintiff had not sufficiently met his
burden of proof as to all of Rule 23(a)’s requirements. However, because Plaintiff
has not clearly met the first requirement (numerosity) and because his proposed
class is not ascertainable, the Court will refrain from considering the remaining
requirements. Should Plaintiff renew his motion, the Court does suggest that he
ought first consider addressing Defendants’ arguments against class certification.
       5Regarding “numerosity,” Plaintiff cites Parko v. Shell Oil Co., 739 F.3d 1083,
1084 (7th Cir. 2014) to support the proposition that because numerosity is
determined prior to any consideration of whether any particular class member has


                           Page 9 of 12
 Case 2:19-cv-01747-JPS Filed 03/22/21 Page 9 of 12 Document 38
F.3d 672, 677 (7th Cir. 2009) (“[I]f the definition is so broad that it sweeps

within it persons who could not have been injured by the defendant’s

conduct, it is too broad.”). Plaintiff’s definition certainly could include

persons who bought property on the Milwaukee River after MMSD

removed the Estabrook Dam. See Neuser v. Carrier Corp., No. 06-C-645-S,

2007 WL 1470855, at *4 (W.D. Wis. May 15, 2007) (noting that plaintiff’s

proposed class definition was overbroad because it included a group of

persons who did not sustain any damages because such persons sold their

homes prior to experiencing furnace failure, which was the subject of the

litigation). Surely, Plaintiff’s limitation to riparian owners “who have relied

upon the water level, created and maintained by the Estabrook Dam”

attempts to narrow the purported class. Nevertheless, the lack of a relevant

period is still problematic. Based on the foregoing, the Court finds that

Plaintiff’s definition is not ascertainable, as it is both unclear and overbroad.

        4.2     Numerosity

        Plaintiff’s class definition states that the class would consist of 47

individuals. To be sure, “[t]he Seventh Circuit has indicated that a group as

small as forty may satisfy the numerosity requirement.” Armes, 2011 WL



a valid claim, “the question of whether any proposed class members were riparian
owners during the relevant class period is irrelevant to the determination of
numerosity.” (Docket #24 at 8). In Messner, 669 F.3d at 824, the Seventh Circuit
made clear that the inquiry concerning the validity of potential class members’
claims as to numerosity is different than the inquiry as to whether the class is
ascertainable. “This distinction is critical for class certification purposes . . . . [i]f a
proposed class consists largely. . . of members who are ultimately shown to have
suffered no harm, that may not mean that the class was improperly certified but
only that the class failed to meet its burden of proof on the merits.” Id. However,
if a class is defined “so broadly as to include a great number of members who for
some reason could not have been harmed by the defendant’s allegedly unlawful
conduct, the class is defined too broadly to permit certification.” Id.


                           Page 10 of 12
 Case 2:19-cv-01747-JPS Filed 03/22/21 Page 10 of 12 Document 38
1197537, at *2. However, pursuant to FRCP 23(a)(1), Plaintiff must show

that “joinder is impracticable.” Plaintiff merely says, without more, that the

proposed class has 47 members. Defendants call the Court’s attention to

case law suggesting that joinder would not be impracticable in this case

because all the putative class members are within the same district. (Docket

#27 at 9) (citing Markham v. White, 171 F.R.D. 217, 221 (N.D. Ill. 1997) and

Winokur v. Bell Fed. Sav. & Loan Ass’n, 16 Fed. R. Serv. 2d 65, 1972 WL 123067,

at *2 (N.D. Ill. 1972)). Defendants also argue that because Plaintiff and the

proposed class are seeking monetary damages, which are “uniquely

individual,” “the efficiencies sought to be achieved by a class action process

are frustrated.” (Docket #27 at 9–10) (citing Espenscheid v. DirectSat USA,

LLC, 705 F.3d 770, 773 (7th Cir. 2013)).

       In his brief, Plaintiff does not point the Court to additional evidence

to suggest why joinder is impracticable. The Court only has Plaintiff’s

affidavit, complaint, and brief, in which he mentions that his proposed class

consists of 47 persons. Nor does Plaintiff reply to Defendants’ response

brief, which raised credible arguments as to why joinder is practicable in

this case. Plaintiff had the burden of proof to show by a preponderance of

the evidence why his class proposed class is sufficiently numerous. Because

he has failed to meet this burden, he cannot satisfy all of FRCP 23(a)’s

requirements.

5.     CONCLUSION

       At this juncture, the Court will deny Defendants’ motion, (Docket

#30), and permit Plaintiff’s expert witness’s disclosures. However,

Defendants may seek to disqualify Plaintiff’s expert from testifying by

either a motion to disqualify or via a motion in limine. Further, the Court




                           Page 11 of 12
 Case 2:19-cv-01747-JPS Filed 03/22/21 Page 11 of 12 Document 38
will deny without prejudice Plaintiff’s motion for class certification,

(Docket #23).

      Accordingly,

      IT IS ORDERED that Defendants’ motion to bar Plaintiff’s expert

(Docket #30) be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that Plaintiff’s motion to certify a class

pursuant to Federal Rule of Civil Procedure 23 (Docket #23) be and the same

is hereby DENIED without prejudice.

      Dated at Milwaukee, Wisconsin, this 22nd day of March, 2021.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                          Page 12 of 12
Case 2:19-cv-01747-JPS Filed 03/22/21 Page 12 of 12 Document 38
